Exhibit 10.17
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
RESTRICTED SHARE UNITS AWARD AGREEMENT
(Time-Based Restricted Share Units)
     THIS RESTRICTED SHARE UNITS AGREEMENT (this “Agreement”) , effective as of
[insert date] is made by and between Willis Group Holdings Public Limited
Company and any successor thereto, hereinafter referred to as the “Company”, and
the individual (the “Associate”) who has duly completed, executed and delivered
the Award Acceptance Form, a copy of which is attached hereto as Schedule A, and
which is deemed to be part hereof (the “Acceptance Form”) and, if applicable,
the Agreement of Restrictive Covenants and Other Obligations, a copy of which is
set out in Schedule C attached hereto and deemed to be a part hereof;
     WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Committee (as hereinafter defined) has determined that it
would be to the advantage and best interest of the Company and its shareholders
to grant an award of Restricted Share Units (as hereinafter defined) provided
for herein to the Associate as an incentive for increased efforts during the
Associate’s employment with the Company or its Subsidiaries (as hereinafter
defined), and has advised the Company thereof and instructed the undersigned
officer to prepare said Restricted Share Unit Award;
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Defined terms in this Agreement shall have the meaning specified in the
Plan unless the context clearly indicates to the contrary.
Section 1.1 — Act
     “Act” shall mean the Companies Act 1963 of Ireland.
Section 1.2 — Board
     “Board” shall mean the board of directors of the Company or any duly
authorized committee thereof.

 



--------------------------------------------------------------------------------



 



Section 1.3 — Cause
     “Cause” shall mean (i) the Associate’s continued and/or chronic failure to
adequately and/or competently perform his material duties with respect to the
Company or its Subsidiaries after having been provided reasonable notice of such
failure and a period of at least ten days after the Associate’s receipt of such
notice to cure and/or correct such performance failure, (ii) willful misconduct
by the Associate in connection with the Associate’s employment which is
injurious to the Company or its Subsidiaries (willful misconduct shall be
understood to include, but not be limited to, any breach of the duty of loyalty
owed by the Associate to the Company or its Subsidiaries), (iii) conviction of
any criminal act (other than minor road traffic violations not involving
imprisonment), (iv) any breach of the Associate’s restrictive covenants and
other obligations as provided in Schedule C to this Agreement (if applicable),
in the Associate’s employment agreement (if any), or any other non-compete
agreement and/or confidentiality agreement entered into between the Associate
and the Company or any of its Subsidiaries (other than an insubstantial,
inadvertent and non-recurring breach), or (v) any material violation of any
written Company policy after reasonable notice and an opportunity to cure such
violation within ten (10) days after the Associate’s receipt of such notice.
Section 1.4 — Committee
     “Committee” shall mean the Compensation Committee of the Board (or if no
such committee is appointed, the Board).
Section 1.5 — Grant Date
     “Grant Date” shall mean [insert date].
Section 1.6 — Permanent Disability
     The Associate shall be deemed to have a “Permanent Disability” if the
Associate meets the requirements of the definition of such term, or of an
equivalent term, as defined in the Company’s or Subsidiary’s long-term
disability plan applicable to the Associate or, if no such plan is applicable,
in the event the Associate is unable by reason of physical or mental illness or
other similar disability, to perform the material duties and responsibilities of
his job for a period of 180 consecutive business days out of 270 business days.
Section 1.7 — Plan
     “Plan” shall mean the Willis Group Holdings 2001 Share Purchase and Option
Plan, as amended from time to time.
Section 1.8 — Pronouns
     The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

2



--------------------------------------------------------------------------------



 



Section 1.9 — Restricted Share Unit
     “Restricted Share Units” shall mean a conditional right to receive ordinary
shares, par value of $0.000115 each in the Company (the “Ordinary Shares” or
“Shares”) pursuant to the terms of the Plan upon vesting and settlement, as set
forth in Section 3.1 of this Agreement.
Section 1.10 — Secretary
     “Secretary” shall mean the Secretary of the Company.
Section 1.11 — Subsidiary
     “Subsidiary” shall mean with respect to the Company, any subsidiary of the
Company within the meaning of Section 155 of the Act.
Section 1.12 — Willis Group
     “Willis Group” shall mean the Company and the Subsidiaries, collectively.
ARTICLE II
GRANT OF RESTRICTED SHARE UNITS
Section 2.1 — Grant of the Restricted Share Units
     Subject to the terms and conditions of the Plan and the additional terms
and conditions set forth in this Agreement, including any country-specific
provisions set forth in Schedule B to this Agreement, the Company hereby grants
to the Associate the number of Restricted Share Units stated in the Acceptance
Form (hereinafter called “RSUs”). In circumstances where the Associate is
required to enter into the Agreement of Restrictive Covenants and Other
Obligations set forth in Schedule C, the Associate agrees that the grant of RSUs
pursuant to this Agreement is sufficient consideration for the Associate
entering into such agreement.
Section 2.2 — RSU Payment
     Subject to Section 5 of the Plan, the Shares to be issued upon vesting and
settlement of the RSUs must be fully paid up prior to issuance of Shares by
payment of the nominal value (US$0.000115) per Share. The Committee shall ensure
that payment of the nominal value for any Shares underlying the RSUs is received
by it on behalf of the Associate at the time the RSUs vest from a Subsidiary or
other source and shall establish any procedures or protocols necessary to ensure
that payment is timely received.
Section 2.3 — Employment Rights
     Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations, where applicable, the rights and obligations of the Associate under
the terms of his office or employment with the Company or any Subsidiary shall
not be affected by his participation in this Plan or any right which he may have
to participate in it. The RSUs and the Associate’s

3



--------------------------------------------------------------------------------



 



participation in the Plan will not be interpreted to form an employment
agreement with the Company or any Subsidiary. The Associate hereby waives any
and all rights to compensation or damages in consequence of the termination of
his office or employment for any reason whatsoever insofar as those rights arise
or may arise from his ceasing to have rights under or be entitled to vest in his
RSUs as a result of such termination. If, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Associate shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims.
Section 2.4 — Adjustments in RSUs Pursuant to Merger, Consolidation, etc.
     Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
Shares subject to RSUs are, from time to time, changed into or exchanged for a
different number or kind of Shares or other securities, by reason of a share
split, spin-off, shares or extraordinary cash dividend, share combination or
reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, make an appropriate and
equitable adjustment in the number and kind of Shares. In the event of a Change
of Control and regardless of whether the RSUs are assumed or substituted by a
successor company, the RSUs shall not immediately vest unless the Committee so
determines at the time of the Change of Control, in its absolute discretion, on
such terms and conditions that the Committee deems appropriate. Any such
adjustment or determination made by the Committee shall be final and binding
upon the Associate, the Company and all other interested persons. An adjustment
may have the effect of reducing the price at which Shares may be acquired to
less than their nominal value (the “Shortfall”), but only if and to the extent
that the Committee shall be authorized to capitalize from the reserves of the
Company a sum equal to the Shortfall and to apply that sum in paying up that
amount on the Shares.
Section 2.5 — Employee Costs
     The Associate must make full payment to the Company or any Subsidiary by
which the Associate is employed (the “Employer”) of all income tax, payroll tax,
payment on account, and social insurance contribution amounts (“Tax”), which
under federal, state, local or foreign law, it is required to withhold upon
vesting, settlement or other tax event of the RSUs. In a case where the Employer
is obliged to (or would suffer a disadvantage if it were not to) account for any
Tax (in any jurisdiction) for which the Associate is liable by virtue of the
Associate’s participation in the Plan or any social security contributions
recoverable from and legally applicable to the Associate (the “Tax-Related
Items”), the Associate shall make full payment to the Employer of an amount
equal to the Tax-Related Items, or otherwise enter into arrangements acceptable
to the Employer or another Subsidiary to secure that such a payment is made
(whether by withholding from the Associate’s wages or other cash compensation
paid to the Associate or from the proceeds of the sale of Shares acquired at
vesting and settlement of the RSUs).
     In the event that the Associate has not made payment of an amount equal to
the Tax-Related Items liability, or entered into arrangements to secure that
such a payment is made by the date of vesting or shortly thereafter as agreed by
the Company, the Associate hereby authorizes and empowers the Company to act on
his behalf and procure and effect the sale of a sufficient number of the Shares
arising from the vesting or settlement of the RSUs (or other tax event) and pay
out of the sale proceeds the Tax-Related Items liability to the Employer.

4



--------------------------------------------------------------------------------



 



ARTICLE III
PERIOD OF VESTING AND ISSUANCE OF SHARES
Section 3.1 — Vesting Schedule and Forfeiture Provisions
     (a) The RSUs shall become vested as follows provided that at the vesting
date the Associate is still in employment:

          Percentage of Shares as to which Date RSUs Become Vested   RSUs Become
Vested
On [insert date]
  [insert]%
 
   
On [insert date]
  [insert]%
 
   
On [insert date]
  [insert]%

     (b) The RSUs, to the extent not vested, shall be forfeited immediately upon
the termination of the Associate’s employment, subject to, and except as
otherwise specified within, the terms and conditions of Sections 3.1(c) to
3.1(e) below.
     (c) In the event of a termination of the Associate’s employment as a result
of death or Permanent Disability, the RSUs shall become fully vested with
respect to all Shares underlying such RSUs.
     (d) In the event of a termination of the Associate’s employment for reasons
other than death, Permanent Disability or Cause, the Committee may, in its sole
discretion, accelerate the vesting of all or a portion of the RSUs. If no
determination is made as of the date of termination, then the RSUs shall, to the
extent not then vested, be immediately forfeited by the Associate.
     (e) In the event of a Change of Control, the RSUs shall not automatically
vest and the Committee shall have the discretion to accelerate the vesting of
the RSUs without regard to whether the RSUs are assumed or substituted by a
successor company.

5



--------------------------------------------------------------------------------



 



     (f) The Associate agrees to execute and deliver the following agreements or
other documents in connection with the grant of the RSUs within the period set
forth below:

  (i)   the Associate must execute the Agreement of Restrictive Covenants and
Other Obligations pursuant to Article VI below, if applicable, and deliver it to
the Company within 45 days of the receipt of this Agreement;     (ii)   the
Associate must execute the form of joint election as described in Schedule B for
the United Kingdom and deliver it to his employing company within 45 days of the
receipt of this Agreement; and     (iii)   the Associate must execute the RSU
Award Agreement Acceptance Form and deliver to the Company within 45 days of the
receipt of this Agreement.

     (g) The Committee may, in its sole discretion, cancel the RSUs if the
Associate fails to execute and deliver the agreements and documents within the
period set forth in Section 3.1(h).
     (i) Shares subject to RSUs that vest shall be delivered within one month
following the applicable vesting date.
Section 3.2 — Conditions to Issuance of Shares
     The Shares to be delivered upon the vesting date of the RSUs, in accordance
with Section 3.1 of this Agreement, may be either previously authorized but
unissued Shares or issued Shares held by any other person. Such Shares shall be
fully paid. The Company shall not be required to deliver any certificates
representing such Shares (or their electronic equivalent) allotted and issued
upon the applicable date of the vesting of the RSUs prior to fulfillment of all
of the following conditions:
     (a) The obtaining of approval or other clearance from any state, federal,
local or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and
     (b) The Associate has paid or made arrangements to pay the Tax-Related
Items pursuant to Section 2.5 of this Agreement.
     Without limiting the generality of the foregoing, the Committee may in the
case of U.S. resident employees of the Company or any of its Subsidiaries
require an opinion of counsel reasonably acceptable to it to the effect that any
subsequent transfer of Shares acquired on the vesting of RSUs does not violate
the Exchange Act and may issue stop-transfer orders in the U.S. covering such
Shares.

6



--------------------------------------------------------------------------------



 



Section 3.3 — Rights as Shareholder
     The Associate shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the vesting of the RSUs unless and until certificates representing such Shares
or their electronic equivalent shall have been issued by the Company to the
Associate.
Section 3.4 — Limitation on Obligations
     The Company’s obligation with respect to the RSUs granted hereunder is
limited solely to the delivery to the Associate of Shares within the period when
such Shares are due to be delivered hereunder, and in no way shall the Company
become obligated to pay cash in respect of such obligation. The RSUs shall not
be secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Associate
for damages relating to any delays in issuing the share certificates or its
electronic equivalent to the Associate (or his designated entities), any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
(or the electronic equivalent) to the Associate (or his designated entities) or
in the certificates themselves.
ARTICLE IV
ADDITIONAL TERMS AND CONDITIONS OF THE RSUs
Section 4.1 — Nature of Award
     In accepting the RSUs, the Associate acknowledges, understands and agrees
that:
     (a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time;
     (b) the RSU award is voluntary and occasional and does not create any
contractual or other right to receive future RSU awards, or benefits in lieu of
a RSU, even if RSU awards have been granted repeatedly in the past;
     (c) all decisions with respect to future RSUs, if any, will be at the sole
discretion of the Company;
     (d) the Associate’s participation in the Plan is voluntary;
     (e) the RSUs and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation under any pension arrangement;
     (f) the RSUs and any Shares acquired under the Plan are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, dismissal, bonuses,

7



--------------------------------------------------------------------------------



 



long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to past services for, the Employer, the Company or any Subsidiary;
and
     (g) the future value of the Shares underlying the RSUs is unknown and
cannot be predicted with certainty.
Section 4.2 — No Advice Regarding Grant
     The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Associate’s participation in
the Plan, the issuance of Shares upon vesting of the RSUs or sale of the Shares.
The Associate is hereby advised to consult with his own personal tax, legal and
financial advisors regarding his participation in the Plan before taking any
action related to the Plan.
ARTICLE V
DATA PRIVACY NOTICE AND CONSENT
Section 5 — Data Privacy
     (a) The Associate hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Associate’s
personal data as described in this Agreement and any other RSU materials by and
among, as applicable, the Employer, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Associate’s
participation in the Plan.
     (b) The Associate understands that the Company and the Employer may hold
certain personal information about the Associate, including, but not limited to,
the Associate’s name, home address, telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Associate’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
     (c) The Associate understands that Data will be transferred to Morgan
Stanley SmithBarney or to any other third party assisting in the implementation,
administration and management of the Plan. The Associate understands that the
recipients of the Data may be located in the Associate’s country or elsewhere,
and that the recipients’ country (e.g., Ireland) may have different data privacy
laws and protections from the Associate’s country. The Associate understands
that he may request a list with the names and addresses of any potential
recipients of the Data by contacting his local human resources representative.
The Associate authorizes the Company, Morgan Stanley SmithBarney and any other
recipients of Data which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his participation in the Plan. The
Associate understands that Data will be held only as long as is necessary to
implement, administer and manage the Associate’s participation in the Plan. The
Associate

8



--------------------------------------------------------------------------------



 



understands that he may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his local human resources representative. The Associate
understands, however, that refusing or withdrawing his consent may affect the
Associate’s ability to participate in the Plan. For more information on the
consequences of the Associate’s refusal to consent or withdrawal of consent, the
Associate understands that he may contact his local human resources
representative.
ARTICLE VI
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS
Section 6 — Restrictive Covenants and Other Obligations
     In consideration of the grant of RSUs, the Associate shall enter into the
Agreement of Restrictive Covenants and Other Obligations, a copy of which is
attached hereto as Schedule C. In the event the Associate does not sign and
return the Agreement of Restrictive Covenants and Other Obligations within
45 days of the receipt of this Agreement, the Committee may, in its sole
discretion, cancel the RSUs. If no such agreement is required, Schedule C shall
state none or not applicable.
ARTICLE VII
MISCELLANEOUS
Section 7.1 — Administration
     The Committee shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Associate, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the RSUs. In its absolute discretion, the Committee may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.
Section 7.2 — RSUs Not Transferable
     Neither the RSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Associate or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 7.2
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.

9



--------------------------------------------------------------------------------



 



Section 7.3 — Binding Effect
     The provisions of this Agreement shall be binding upon and accrue to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
Section 7.4 — Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company at the following address:
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: General Counsel
and any notice to be given to the Associate shall be at the address set forth in
the RSUs Acceptance Form.
     By a notice given pursuant to this Section 7.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Associate shall, if the Associate is then deceased,
be given to the Associate’s personal representatives if such representatives
have previously informed the Company of their status and address by written
notice under this Section 7.4. Any notice shall have been deemed duly given when
sent by facsimile or enclosed in a properly sealed envelope or wrapper addressed
as aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or the United
Kingdom’s Post Office or in the case of a notice given by an Associate resident
outside the United States of America or the United Kingdom, sent by facsimile or
with a recognized international courier service.
Section 7.5 — Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Section 7.6 — Applicability of Plan
     The RSUs and the Shares underlying the RSUs shall be subject to all of the
terms and provisions of the Plan, to the extent applicable to the RSUs and the
underlying Shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.
Section 7.7 — Amendment
     This Agreement may be amended only by a document executed by the parties
hereto, which specifically states that it is amending this Agreement.
Section 7.8 — Governing Law
     This Agreement shall be governed by, and construed in accordance with the
laws of Ireland without regard to its conflict of law provisions; provided,
however, that the Agreement of

10



--------------------------------------------------------------------------------



 



Restrictive Covenants and Other Obligations, if applicable, shall be governed by
and construed in accordance with the laws specified in that agreement.
Section 7.9 — Jurisdiction
     The courts of the state of New York shall have jurisdiction to hear and
determine any suit, action or proceeding and to settle any disputes which may
arise out of or in connection with this Agreement and, for such purposes, the
parties hereto irrevocably submit to the jurisdiction of such courts; provided,
however, where applicable, that with respect to the Agreement of Restrictive
Covenants and Other Obligations the courts specified in such agreement shall
have jurisdiction to hear and determine any suit, action or proceeding and to
settle any disputes which may arise out of or in connection with that agreement.
Section 7.10 — Electronic Delivery
     The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Associate hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
Section 7.11 — Language
     If the Associate has received this Agreement, or any other document related
to the RSUs and/or the Plan translated into a language other than English and if
the translated version is different than the English version, the English
version will control.
Section 7.12 — Severability
     The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Section 7.13 — Schedule B
     The RSUs shall be subject to any special provisions set forth in Schedule B
for the Associate’s country of residence, if any. If the Associate relocates to
one of the countries included in Schedule B during prior to the vesting of the
RSUs, the special provisions for such country shall apply to the Associate, to
the extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Schedule B constitutes part of this Agreement.
Section 7.14 — Imposition of Other Requirements
     The Company reserves the right to impose other requirements on the RSUs and
the Shares acquired upon vesting of the RSUs, to the extent the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Plan, and to require the Associate to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

11



--------------------------------------------------------------------------------



 



Section 7.15 — Counterparts.
     This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
Section 7.16 — Code Section 409A.
     For purposes of U.S. taxpayers, it is intended that the terms of the RSUs
will comply with the provisions of Section 409A of the Code and the Treasury
Regulations relating thereto so as not to subject the Associate to the payment
of additional taxes and interest under Section 409A of the Code, and this
Agreement will be interpreted, operated and administered in a manner that is
consistent with this intent. In furtherance of this intent, the Committee may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, in each case, without the consent of the Associate, that the
Committee determines are reasonable, necessary or appropriate to comply with the
requirements of Section 409A of the Code and related U.S. Department of Treasury
guidance. In that light, the Willis Group makes no representation or covenant to
ensure that the RSUs that are intended to be exempt from, or compliant with,
Section 409A of the Code are not so exempt or compliant or for any action taken
by the Committee with respect thereto.
IN WITNESS WHEREOF, the Company and the Associate have each executed this
Agreement.
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
By:
Name:
Title:

12



--------------------------------------------------------------------------------



 



SCHEDULE A
Restricted Share Units Award Agreement — Acceptance Form
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND
ASSUMED BY WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)

     
 
  Name
 
   
 
  Number of RSUs Granted
 
   
 
  Grant Date

I accept the grant of the Restricted Share Units (“RSUs”) under the Willis Group
Holdings 2001 Share Purchase and Option Plan, as amended from time to time, and
I agree to be bound by the terms and conditions of the Restricted Share Units
Award Agreement dated [insert date] and any country-specific terms set forth in
Schedule B, thereto.
Signature:
Address:
Once completed, please return one copy of this form to:
General Counsel
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281

13



--------------------------------------------------------------------------------



 



U.S.A.
This form should be returned to the above address within 45 days of receipt.
Your RSUs may be cancelled if your form is not received by that date.

14



--------------------------------------------------------------------------------



 



SCHEDULE B
COUNTRY-SPECIFIC APPENDIX TO RESTRICTED SHARE UNITS AWARD
AGREEMENT
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND
ASSUMED BY WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
Terms and Conditions
This Schedule B includes additional terms and conditions that govern the
Restricted Share Unit Award granted to the Associate under the Willis Group
Holdings 2001 Share Purchase and Option Plan, as amended from time to time (the
“Plan”) if the Associate resides in one of the countries listed below. This
Schedule B forms part of the Agreement. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Agreement or the Plan.
Notifications
This Schedule B also includes information based on the securities, exchange
control and other laws in effect in the Associate’s country as of July 2010.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Associate not rely on the information noted herein
as the only source of information relating to the consequences of the
Associate’s participation in the Plan because the information may be out of date
at the time the RSUs vest under the Plan.
In addition, the information is general in nature. The Company is not providing
the Associate with any tax advice with respect to the RSUs. The information is
provided below may not apply to the Associate’s particular situation, and the
Company is not in a position to assure the Associate of any particular result.
Accordingly, the Associate is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Associate’s country apply to the
Associate’s situation.
If the Associate is a citizen or resident of a country other than the one the
Associate is working in or transfers employment after the Grant Date the
information contained in this Schedule B may not be applicable the Associate.
ARGENTINA
Notifications
Securities Law Information
Neither the RSUs nor the Shares underlying the RSUs are publicly offered or
listed on any stock

15



--------------------------------------------------------------------------------



 



exchange in Argentina. The offer is private and not subject to the supervision
of any Argentine governmental authority.
AUSTRALIA
Terms and Conditions
RSU Payment
This provision supplements Section 2.2 of the Agreement:
The RSUs do not provide any right for the Associate to receive a cash payment
and the RSUs will be settled in Shares only.
Employee Information Supplement
The Associate understands and agrees that the RSUs are offered subject to and in
accordance with the terms of the Plan, the Agreement and the Employee
Information Supplement for Associates in Australia. The Associate further agrees
to be bound by the terms of the Plan as supplemented by the terms of the RSUs
set forth in the Agreement and the Employee Information Supplement.
Notifications
Securities Law Information
If the Associate acquires Shares under the Plan upon the vesting of the RSUs and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law, and the Associate should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.
AUSTRIA
Notifications
Exchange Control Information
If the Associate holds Shares acquired under the Plan outside of Austria, he or
she must submit a report to the Austrian National Bank. An exemption applies if
the value of the Shares as of any given quarter does not exceed €30,000,000 or
as of December 31 does not exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed, whereas if the latter threshold is
exceeded, annual reports must be given. The annual reporting date is December 31
and the deadline for filing the annual report is March 31 of the following year.
When the Associate sells Shares acquired under the Plan, there may be exchange
control obligations if the cash received is held outside Austria. If the
transaction volume of all the Associate’s accounts abroad exceeds €3,000,000,
the movements and balances of all accounts must be reported monthly, as of the
last day of the month, on or before the fifteenth day of the following month.

16



--------------------------------------------------------------------------------



 



Consumer Protection Notice
Under certain circumstances, the Associate may be entitled to revoke his or her
acceptance of the Agreement on the basis of the Austrian Consumer Protection Act
under the following conditions:

  (i)   The revocation must be made within one week of the day the Associate
signed the Acceptance Form; and     (ii)   The revocation must be in written
form to be valid. It is sufficient if the Associate returns the Agreement or
Acceptance Form to the Company or the Company’s representative with language
which can be understood as the Associate’s refusal to conclude or honor the
terms contained in the Agreement. It is sufficient if the revocation is sent
within the period discussed above.

BERMUDA
There are no country-specific provisions.
BRAZIL
Notifications
Compliance with the Law
In accepting the grant of the RSUs, the Associate acknowledges his or her
agreement to comply with applicable Brazilian laws and to pay any and all
applicable tax associated with the RSUs and the sale of the Shares acquired
under the Plan.
Exchange Control Information
If the Associate holds assets and rights outside Brazil with an aggregate value
exceeding US$100,000, he or she will be required to prepare and submit to the
Central Bank of Brazil an annual declaration of such assets and rights,
including: (i) bank deposits; (ii) loans; (iii) financing transactions;
(iv) leases; (v) direct investments; (vi) portfolio investments, including
Shares acquired under the Plan; (vii) financial derivatives investments; and
(viii) other investments, including real estate and other assets. Please note
that foreign individuals holding Brazilian visas are considered Brazilian
residents for purposes of this reporting requirement and must declare at least
the assets held abroad that were acquired subsequent to the date of admittance
as a resident of Brazil. Individuals holding assets and rights outside Brazil
valued at less than US$100,000 are not required to submit a declaration. Please
note that the US$100,000 threshold may be changed annually.
In addition, financial transactions, including the repatriation of funds from
the sale of Shares, may be subject to the Tax on Financial Transactions (the
“IOF”). The IOF is currently set at 0.38%.

17



--------------------------------------------------------------------------------



 



CANADA
Terms and Conditions
RSU Payment
This provision supplements Section 2.2 of the Agreement:
The RSUs do not provide any right for the Associate to receive a cash payment
and the RSUs will be settled in Shares only.
The Following Provisions Apply for Associates Resident in Quebec:
Language Consent
The parties acknowledge that it is their express wish that the Agreement,
including this Schedule B, as well as all documents, notices, and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Consentement relatif à la langue utilisée
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Data Privacy
This provision supplements Section 5 of the Agreement:
The Associate hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Associate further authorizes the Company, its Subsidiaries and any stock
plan service provider that may be selected by the Company to assist with the
Plan to disclose and discuss the Plan with their respective advisors. The
Associate further authorizes the Company and its Subsidiaries to record such
information and to keep such information in the Associate’s employee file.
CAYMAN ISLANDS
There are no country-specific provisions.
CHILE
Notifications
Securities Law Information
Neither the Company nor Shares purchased under the Plan are registered with the
Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.

18



--------------------------------------------------------------------------------



 



Exchange Control and Tax Reporting Information
The Associate must comply with the exchange control and tax reporting
requirements in Chile when sending funds into the country in connection with the
sale of Shares pursuant to the Plan, and register any investments with the
Chilean Internal Revenue Service (the “CIRS”).
The Associate is not required to repatriate funds obtained from the sale of
Shares or the receipt of any dividends. However, if the Associate decides to
repatriate such funds, he or she must do so through the Formal Exchange Market
(i.e., a commercial bank or registered foreign exchange office) if the funds
exceed US$10,000. In such case, the Associate must report the payment to a
commercial bank or registered foreign exchange office receiving the funds. The
commercial bank or registered foreign exchange office will then submit an
affidavit to the Central Bank within a day of receipt of the foreign currency.
If the Associate aggregates investments held outside of Chile exceed
US$5,000,000 (including the investments made under the Plan), he or she must
report the investments to the Central Bank. Annex 3.1 of Chapter XII of the
Foreign Exchange Regulations must be used to file this report.
COLOMBIA
Notifications
Exchange Control Information
Investments in assets located abroad (including Shares) are subject to
registration with the Central Bank (Banco de la Repuÿblica) if the Associate’s
aggregate investments held abroad (as of December 31 of the applicable calendar
year) equal or exceed US$500,000. If funds are remitted from Colombia through an
authorized local financial institution, the authorized financial institution
will automatically register the investment.
CZECH REPUBLIC
Notifications
Exchange Control Information
Upon request of the Czech National Bank, the Associate may be required to file a
notification within 15 days of the end of the calendar quarter in which he or
she acquired Shares under the Plan.
DENMARK
Terms and Conditions
Stock Options Act
The Associate acknowledges that he or she received the below Employer Statement
in Danish which sets forth the terms of his or her RSUs under the Act on Stock
Options.
Notifications

19



--------------------------------------------------------------------------------



 



Exchange Control and Tax Reporting Information
The Associate may hold Shares acquired under the Plan in a safety-deposit
account (e.g., a brokerage account) with either a Danish bank or with an
approved foreign broker or bank. If the Shares are held with a non-Danish broker
or bank, the Associate is required to inform the Danish Tax Administration about
the safety-deposit account. For this purpose, the Associate must file a
Declaration V (Erklaering V) with the Danish Tax Administration. Both the
Associate and the bank/broker must sign the Declaration V. By signing the
Declaration V, the broker or bank undertakes an obligation, without further
request each year, to forward information to the Danish Tax Administration
concerning the shares in the account. By signing the Declaration V, the
Associate authorizes the Danish Tax Administration to examine the account. A
sample of the Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392
In addition, when the Associate opens a deposit account or a brokerage account
with a U.K. or other foreign bank for the proceeds of the sale of Shares, the
bank or brokerage account, as applicable, will be treated as a deposit account
because cash can be held in the account. Therefore, the Associate must also file
a Declaration K (Erklaering K) with the Danish Tax Administration. Both the
Associate and the bank/broker must sign the Declaration K. By signing the
Declaration K, the bank/broker undertakes an obligation, without further request
each year, to forward information to the Danish Tax Administration concerning
the content of the deposit account. By signing the Declaration K, the Associate
authorizes the Danish Tax Administration to examine the account. A sample of
Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true

20



--------------------------------------------------------------------------------



 



SPECIAL NOTICE FOR PARTICIPANTS IN DENMARK
EMPLOYER STATEMENT
Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Act”), you are entitled to receive the following information regarding the
Willis Group Holdings Public Limited Company (the “Company”) offering of share
options (“Options”) and restricted share units (“RSUs”) in a separate written
statement.
This statement contains information mentioned in the Stock Option Act.
Additional terms and conditions of the Options and RSUs are described in the
Option and RSU materials, which have been made available to you. In the event of
a conflict between a provision contained in this Employer Statement and
provisions contained in the Option and RSU materials, this Employer Statement
shall prevail. Capitalized terms used but not defined herein, shall have the
same meaning as terms defined in the applicable Plan or the Option and/or RSU
grant materials.

1.   Grant of Options and RSUs

You have been granted Options or RSUs at the discretion of the Company’s Board
of Directors.

2.   Terms or conditions for grant of a right to future purchase/award of
Ordinary Shares

The Options and RSUs are offered at the discretion of the Company’s Board of
Directors.

3.   Exercise/Vesting Date or Period

Generally, the restrictions on your Options and RSUs will lapse and the Options
and RSUs will vest over a period of time and/or on achievement of certain
performance criteria, provided that you remain employed by the Company or a
Subsidiary, unless otherwise affected by the Act. The exact vesting conditions
applicable to your award will be set forth in your Option and RSU materials.
Your Options are generally exercisable upon vesting and before the Options
terminate or expire, except as otherwise provided in the Option materials.

4.   Option Price

For Options, the Option Price per Share is a price corresponding to the market
value of the Ordinary Shares at the time of grant. For RSUs, provided the
nominal value per share has been paid to the Company at the time of vesting, no
amount is payable by you upon vesting of your RSUs and the issuance of Ordinary
Shares to you in accordance with the vesting terms provided in your RSU
materials.

5.   Your Rights upon Termination of Employment

Pursuant to the Act, the treatment of your Option and RSU rights upon
termination of employment will be determined under Sections 4 and 5 of the Act
unless the terms contained in the Option and RSU materials are more favorable to
you than Sections 4 and 5 of the Act. If the terms contained in the Option and
RSU materials are more favorable to you, then such terms will govern the
treatment of your Option and RSU rights upon termination of employment.

21



--------------------------------------------------------------------------------



 



6.   Financial Aspects of Options and RSUs

The offering of Options and RSUs has no immediate financial consequences for
you. The value of the Ordinary Shares you acquire upon exercise of Options or
vesting of RSUs are not taken into account when calculating holiday allowances,
pension contributions or other statutory consideration calculated on the basis
of salary.
Ordinary Shares are financial instruments and investing in stock will always
have financial risk. The possibility of profit at the time you sell your
Ordinary Shares will not only be dependent on the Company’s financial
development, but also on the general development of the stock market, among
other things. In addition, in the case of Options, if you exercise your Option
and acquired Ordinary Shares, the Shares could decrease in value even below the
Option Price.

22



--------------------------------------------------------------------------------



 



SÆRLIG MEDDELELSE TIL DELTAGERE I DANMARK
ARBEJDSGIVERERKLÆRING
I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold (“Aktieoptionsloven”) er du berettiget til i en særskilt
skriftlig erklæring at modtage følgende oplysninger om Willis Group Holdings
Public Limited Company’s (”Selskabets”) udbud af aktieoptioner (”Optioner”) og
betingede aktier (”restricted stock units” eller ”RSU’er”).
Denne erklæring indeholder de i Aktieoptionsloven nævnte oplysninger. Yderligere
vilkår og betingelser for Optionerne og RSU’erne er beskrevet i det Options- og
RSU-materiale, som du har fået udleveret. I tilfælde af uoverensstemmelser
mellem en bestemmelse i denne Arbejdsgivererklæring og bestemmelserne i Options-
og RSU-materialet har denne Arbejdsgivererklæring forrang. Begreber, der står
med stort begyndelsesbogstav i denne Arbejdsgivererklæring, men som ikke er
defineret heri, har samme betydning som de begreber, der er defineret i den
gældende Ordning eller i Options- og/eller RSU-tildelingsmaterialet.

1.   Tildeling af Optioner og RSU’er

Du har fået tildelt Optioner og RSU’er efter Selskabets bestyrelses skøn.

2.   Vilkår og betingelser for tildeling af retten til senere at købe/få tildelt
Ordinære Aktier

Optionerne og RSU’erne udbydes efter Selskabets bestyrelses frie skøn.

3.   Udnyttelses-/modningsdato eller -periode

Efter en vis periode og/eller ved opnåelse af visse performance-kriterier vil
restriktionerne på dine Optioner og RSU’er som udgangspunkt bortfalde, og
Optionerne og RSU’erne vil modnes. En forudsætning er dog, at du vedbliver med
at være ansat i Selskabet eller i et datterselskab, medmindre andet er fastsat i
Aktieoptionsloven. De nærmere modningsbetingelser, som gælder for din tildeling,
vil fremgå af Options- og RSU-materialet. Dine Optioner kan som udgangspunkt
udnyttes, efter at de er modnet, men før de ophører eller udløber, medmindre
andet er fastlagt i Optionsmaterialet.

4.   Optionskurs

For så vidt angår Optioner, er Optionskursen pr. aktie en kurs, der svarer til
markedsværdien af aktierne på tildelingstidspunktet. For så vidt angår RSU’er,
skal der ikke betales noget beløb ved modningen af dine RSU’er og udstedelsen af
Ordinære Aktier til dig i overensstemmelse med modningsbetingelserne i dit
RSU-materiale.

5.   Din retsstilling i forbindelse med fratræden

I henhold til Aktieoptionsloven vil dine Optioner og RSU’er i tilfælde af din
fratræden blive behandlet i overensstemmelse med Aktieoptionslovens §§ 4 og 5,
medmindre vilkårene i Options- og RSU-materialet er mere favorable for dig end
Aktieoptionslovens §§ 4 og 5. Hvis vilkårene i Options- og RSU-materialet er
mere favorable for dig, vil det være disse vilkår, der er gældende for, hvordan
dine Options- og RSU-rettigheder vil blive behandlet i forbindelse med din
fratræden.

23



--------------------------------------------------------------------------------



 



6.   Økonomiske aspekter ved Optionerne og RSU’erne

Udbuddet af Optioner og RSU’er har ingen umiddelbare økonomiske konsekvenser for
dig. Værdien af de Ordinære Aktier, som du erhverver ved udnyttelsen af
Optionerne eller ved modningen af RSU’erne, indgår ikke i beregningen af
feriepenge, pensionsbidrag eller øvrige vederlagsafhængige, lovpligtige ydelser.
Ordinære Aktier er finansielle instrumenter, og investering i aktier vil altid
være forbundet med en økonomisk risiko. Muligheden for en gevinst på det
tidspunkt, hvor du sælger dine Ordinære Aktier, afhænger ikke kun af Selskabets
økonomiske udvikling, men også bl.a. af den generelle udvikling på
aktiemarkedet. For så vidt angår Optioner, kan det desuden tilføjes, at såfremt
du udnytter din Option og køber Ordinære Aktier, kan Aktierne falde til en
værdi, der måske endda ligger under Optionskursen.

24



--------------------------------------------------------------------------------



 



FINLAND
There are no country-specific provisions.
FRANCE
Notifications
Language Consent
By accepting the RSUs, the Associate confirms having read and understood the
documents relating to this grant (the Plan, the Agreement and this Schedule B)
which were provided in English language. The Associate accepts the terms of
those documents accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe B)
qui ont été communiqués en langue anglaise. Vous acceptez les termes en
connaissance de cause.
GERMANY
There are no country-specific provisions.
GIBRALTAR
There are no country-specific provisions.
HONG KONG
Terms and Conditions
Securities Warning:
The RSU Award and the issuance of Shares upon vesting of the RSUs do not
constitute a public offer of securities under Hong Kong law and are available
only to employees. The Agreement, Plan, the Agreement for Restrictive Covenants
and Other Obligations and other communication materials that the Associate may
receive have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under applicable
securities laws in Hong Kong. Furthermore, none of the documents relating to the
Plan have been reviewed by any regulatory authority in Hong Kong. The RSUs are
intended only for the personal use of each eligible employee of the Employer,
the Company and its Subsidiaries and may not be distributed to any other person.
The Associate is advised to exercise caution in relation to the offer. If the
Associate is in any doubt about any of the contents of the Agreement, Plan or
any other communication materials, the Associate should obtain independent
professional advice.

25



--------------------------------------------------------------------------------



 



INDIA
Notifications
Exchange Control Information
The Associate must repatriate the proceeds from the sale of Shares and any
dividends or dividend equivalents received in relation to the Shares to India
within 90 days after receipt. The Associate must maintain the foreign inward
remittance certificate received from the bank where the foreign currency is
deposited in the event that the Reserve Bank of India or the Employer requests
proof of repatriation. It is the Associate’s responsibility to comply with
applicable exchange control laws in India.
INDONESIA
Notifications
Exchange Control Information
For foreign currency transactions, there is a statistical reporting requirement
when the Indonesian Bank is receiving Rupiah or foreign currency. For
transactions of US$10,000 or more, a description of the transaction must be
included in the report filed by the bank executing the transaction, and the
Associate must complete the Transfer Report Form provided by the bank. For
transactions of less than US$10,000, the bank through which the transaction is
conducted is only required to submit a report which consists of the type of
account and the type of foreign exchange.
Please note that to stabilize the exchange rate, Bank of Indonesia has been
imposing some additional restrictions on banks converting U.S. dollars.
Associates should check with their bank before converting funds from the sale of
Shares.
IRELAND
Terms and Conditions
RSU Payment
This provision supplements Section 2.2 of the Agreement:
The RSUs do not provide any right for the Associate to receive a cash payment
and the RSUs will be settled in Shares only.
Notifications
Director Reporting Obligation
If the Associate is a director, shadow director1 or secretary of the Company or
an Irish
 

1   A shadow director is an individual who is not on the board of directors of
the Company or an Irish Subsidiary but who has sufficient control so that the
board of directors of the Company or Irish Subsidiary, as applicable, acts in
accordance with the directions and instructions of the individual.

26



--------------------------------------------------------------------------------



 



Subsidiary, he or she must notify the Company or the Irish Subsidiary, as
applicable, in writing within five (5) business days of receiving or disposing
of an interest in the Company (e.g., RSUs, Shares, etc.), or within five
(5) business days of becoming aware of the event giving rise to the notification
requirement, or within five (5) business days of becoming a director or
secretary if such an interest exists at the time. This notification requirement
also applies with respect to the interests of a spouse or minor children (whose
interests will be attributed to the director, shadow director or secretary).
ITALY
Terms and Conditions
Data Privacy
This provision replaces the Section 5 of the Agreement:
The Associate understands that the Company and the Employer are the Privacy
Representative of the Company in Italy and may hold certain personal information
about the Associate, including, but not limited to, the Associate’s name, home
address and telephone number, date of birth, social insurance or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company or any Subsidiary, details of all RSUs or any
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in the Associate’s favor, and that the Company and the Employer will process
said data and other data lawfully received from third parties (“Personal Data”)
for the exclusive purpose of managing and administering the Plan and complying
with applicable laws, regulations and Community legislation. The Associate also
understands that providing the Company with Personal Data is mandatory for
compliance with laws and is necessary for the performance of the Plan and that
the Associate’s denial to provide Personal Data would make it impossible for the
Company to perform its contractual obligations and may affect the Participant’s
ability to participate in the Plan. The Associate understands that Personal Data
will not be publicized, but it may be accessible by the Employer as the Privacy
Representative of the Company and within the Employer’s organization by its
internal and external personnel in charge of processing, and by Morgan Stanley
SmithBarney or any other data processor appointed by the Company. The updated
list of Processors and of the subjects to which Data are communicated will
remain available upon request from the Employer. Furthermore, Personal Data may
be transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. The Associate understands that
Personal Data may also be transferred to the independent registered public
accounting firm engaged by the Company, and also to the legitimate addressees
under applicable laws. The Associate further understands that the Company and
its Subsidiaries will transfer Personal Data amongst themselves as necessary for
the purpose of implementation, administration and management of the Associate’s
participation in the Plan, and that the Company and its Subsidiaries may each

27



--------------------------------------------------------------------------------



 



further transfer Personal Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to Morgan Stanley SmithBarney or other third
party with whom the Associate may elect to deposit any Shares acquired under the
Plan or any proceeds from the sale of such Shares. Such recipients may receive,
possess, use, retain and transfer Personal Data in electronic or other form, for
the purposes of implementing, administering and managing the Associate’s
participation in the Plan. The Associate understands that these recipients may
be acting as Controllers, Processors or persons in charge of processing, as the
case may be, according to applicable privacy laws, and that they may be located
in or outside the European Economic Area, such as in the United States or
elsewhere, in countries that do not provide an adequate level of data protection
as intended under Italian privacy law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
The Associate understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Associate’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. The Associate understands that, pursuant to section 7 of the
Legislative Decree no. 196/2003, the Associate has the right at any moment to,
including, but not limited to, obtain confirmation that Personal Data exists or
not, access, verify its contents, origin and accuracy, delete, update,
integrate, correct, blocked or stop, for legitimate reason, the Personal Data
processing. To exercise privacy rights, the Associate should contact the
Employer. Furthermore, the Associate is aware that Personal Data will not be
used for direct marketing purposes. In addition, Personal Data provided can be
reviewed and questions or complaints can be addressed by contacting the
Associate’s human resources department.
Plan Document Acknowledgement
The Associate acknowledges that the Associate has read and specifically and
expressly approves of the following sections of the Agreement: Article II, Grant
of the Restricted Stock Units; Article III, Period of Vesting; Article IV,
Additional Terms and Conditions of the RSU; Article VI, Agreement for
Restrictive Covenants and Other Obligations; Section 7.2, RSUs Not Transferable;
Section 7.8, Governing Law; Section 7.9, Jurisdiction, Section 7.10 Electronic
Delivery; Section 7.11 Language; Section 7.13, Schedule B, Section 7.14
Imposition of Other Requirements and the Data Privacy section of this
Schedule B.

28



--------------------------------------------------------------------------------



 



Notifications
Exchange Control Information
The Associate is required to report in his or her annual tax return: (a) any
transfers of cash or Shares to or from Italy exceeding €10,000; (b) any foreign
investments or investments held outside of Italy at the end of the calendar year
exceeding €10,000 if such investments (including cash, Shares) combined with
other foreign assets exceeds €10,000; and/or (c) the amount of the transfers to
and from Italy which have had an impact during the calendar year on the
Associate’s foreign investments or investments held outside of Italy. The
Associate is exempt from the formalities in (a) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
the reporting obligation on the Associate’s behalf.
KOREA
Terms and Conditions
Exchange Control Requirements
If the Associate receives US$500,000 or more from the sale of Shares, Korean
exchange control laws require the Associate to repatriate the proceeds to Korea
within 18 months of the sale.
JAPAN
There are no country-specific provisions.
MEXICO
Terms and Conditions
The following sections supplement Sections 2.2 and 4.1 of the Agreement:
Modification
By accepting the RSUs, the Associate understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement
The RSUs grant the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with offices at 51 Lime Street, London EC3M, 7DQ, England, is
solely responsible for the administration of the Plan, and participation in the
Plan and the grant of the RSUs does not, in any way, establish an employment
relationship between the Associate and the Company since the Associate is
participating in the Plan on a wholly commercial basis and the

29



--------------------------------------------------------------------------------



 



sole employer is [INSERT NAME OF SUBSIDIARY(IES) IN MEXICO], nor does it
establish any rights between the Associate and the Employer.
Plan Document Acknowledgment.
By accepting the RSUs, the Associate acknowledges that the Associate has
received copies of the Plan, has reviewed the Plan and the Agreement in their
entirety, and fully understands and accepts all provisions of the Plan and the
Agreement.
In addition, the Associate further acknowledges that the Associate has read and
specifically and expressly approves the terms and conditions in Sections 2.2 and
4.1 of the Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company, any Subsidiary and the Employer are not responsible for any
decrease in the value of the Shares acquired upon vesting of the RSUs.
Finally, the Associate hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of the Associate’s participation in the Plan and therefore
grant a full and broad release to the Employer, the Company and Subsidiaries
with respect to any claim that may arise under the Plan.
Spanish Translation
Condiciones y duración
Sin derecho a reclamo o compensación: La siguiente sección complementa la
Sección 2.2 y 4.1 de este Acuerdo:
Modificación: Al aceptar las Unidades de Acción Restringida, el Asociado
entiende y acuerda que cualquier modificación del Plan o del Acuerdo o su
extinción, no constituirá un cambio o disminución de los términos y condiciones
de empleo.
Declaración de Política: El otorgamiento de Unidades de Acción Restringida que
la Compañía realiza bajo este Plan es unilateral y discrecional y, por lo tanto,
la Compañía se reserva el derecho absoluto de modificar y discontinuar el Plan
en cualquier momento sin responsabilidad alguna hacia el Asociado.
La Compañía, con oficinas en 51 Lime Street, Londres EC3M, 7DQ, Inglaterra es la
única responsable de la administración del Plan y de la participación en el
mismo, el otorgamamiento de Unidades de Acción Restringida no establece de forma
alguna una relación de trabajo entre el Asociado y la Compañía, ya que su
participación en el Plan es completamente comercial y el único empleador es
[INSERT NAME OF SUBSIDIARY(IES)], así como tampoco establece ningún derecho
entre el Asociado y el Empleador.
Reconocimiento del Documento del Plan. Al aceptar las Unidades de Acción
Restringida , el

30



--------------------------------------------------------------------------------



 



Asociado reconoce que ha recibido copias del Plan, ha revisado los mismos, al
igual que la totalidad del Acuerdo y, que ha entendido y aceptado completamente
todas las disposiciones contenidas en el Plan y en el Acuerdo.
Además, el Asociado reconoce que ha leído, y que aprueba específica y
expresamente los términos y condiciones contenidos en la sección Naturaleza del
Orotgamiento en el cual se encuentra claramente descripto y establecido lo
siguiente: (i) la participación en el Plan no constituye un derecho adquirido;
(ii) el Plan y la participación en los mismos es ofrecida por la Compañía de
forma enteramente discrecional; (iii) la participación en el Plan es voluntaria;
y (iv) la Compañía, y/o cualquier Subsidiaria no son responsables por cualquier
disminución en el valor de las Acciones adquiridas a través del conferimiento de
Unidades de Acción Restringida.
Finalmente, el Asociado declara que no se reserva ninguna acción o derecho para
interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y, en
consecuencia, otorga el más amplio finiquito al Empleador, así como a la
Compañía, sus Subsidiariascon respecto a cualquier demanda que pudiera
originarse en virtud de los Plan.
NETHERLANDS
Notifications
Securities Law Information
The Associate should be aware of the Dutch insider-trading rules, which may
impact the sale of Shares acquired under the Plan. In particular, the Associate
may be prohibited from effectuating certain transactions if the Associate has
inside information about the Company.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Subsidiary in the
Netherlands who has inside information as described herein.
Given the broad scope of the definition of inside information, certain employees
working at a Subsidiary in the Netherlands may have inside information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when the Associate has such inside information.
If the Associate is uncertain whether the insider-trading rules apply to him or
her, the Associate should consult his or her personal legal advisor.

31



--------------------------------------------------------------------------------



 



NEW ZEALAND
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
PERU
Notifications
Securities Law Information
The RSU Award is considered a private offering in Peru; therefore, it is not
subject to registration.
POLAND
Notifications
Exchange Control Information
Polish residents holding foreign securities (including Shares) and maintaining
accounts abroad must report information on transactions and balances of the
securities and cash deposited in such accounts to the National Bank of Poland if
the value of such transactions or balances exceeds €15,000. If required, the
reports are due on a quarterly basis by the 20th day following the end of each
quarter. The reports are filed on special forms available on the website of the
National Bank of Poland.
PORTUGAL
Notifications
Exchange Control Information
If the Associate acquires Shares under the Plan does not hold the Shares with a
Portuguese financial intermediary, he or she must file a report with the
Portuguese Central Bank. If the Shares are held by a Portuguese financial
intermediary, it will file the report for the Associate.
Terms and Conditions
Language Consent
This provision supplements Section 7.11 of the Agreement:
The Associate hereby expressly declares that he or she has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Plan and Agreement.

32



--------------------------------------------------------------------------------



 



Conhecimento da Lingua
O Contratado, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e no Acordo de
Atribuição (Agreement em inglês).
SINGAPORE
Notifications
Securities Law Information
The RSUs are being granted to the Associate pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Singapore Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Associate should note
that such RSU is subject to section 257 of the SFA and the Associate will not be
able to make any subsequent sale in Singapore, or any offer of such subsequent
sale of the Shares underlying the RSU unless such sale or offer in Singapore is
made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the SFA (Chapter 289, 2006 Ed.).
Director Notification Obligation
If the Associate is a director, associate director or shadow director of a
Singapore Subsidiary, the Associate is subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singaporean Subsidiary in writing when the Associate
receives an interest (e.g., RSUs, Shares) in the Company or any related
companies. Please contact the Company to obtain a copy of the notification form.
In addition, the Associate must notify the Singapore Subsidiary when the
Associate sells any Shares (including when the Associate sells the Shares
acquired under the Plan). These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Associate’s interests in the
Company or any related company within two days of becoming a director.
SOUTH AFRICA
Term and Conditions
Tax Reporting Information
By accepting the RSUs, the Associate agrees to notify his or her Employer of the
amount of income realized at vesting of the RSUs. If the Associate fails to
advise his or her Employer of the income at vesting, he or she may be liable for
a fine. The Associate will be responsible for paying any difference between the
actual tax liability and the amount withheld.
Notifications
Exchange Control Information

33



--------------------------------------------------------------------------------



 



The Associate should consult his or her personal advisor to ensure compliance
with applicable exchange control regulations in South Africa, as such
regulations are subject to frequent change. The Associate is responsible for
ensuring compliance with all exchange control laws in South Africa.
SPAIN
Terms and Conditions
Nature of Grant
This provision supplements Sections 2.2 and 4.1 of the Agreement:
In accepting the RSUs, the Associate acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.
The Associate understands and agrees that, as a condition of the grant of the
RSU Award, except as provided for in Section 3.1 of the Agreement, the
termination of the Associate’s employment for any reason (including for the
reasons listed below) will automatically result in the forfeiture the RSUs and
loss of the Shares that may have been granted to the Associate and that have not
vested on the date of termination.
In particular, the Associate understands and agrees that the RSUs will be
forfeited without entitlement to the underlying Shares or to any amount as
indemnification in the event of a termination of the Associate’s employment
prior to vesting by reason of, including, but not limited to: resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, individual or collective
layoff on objective grounds, whether adjudged to be with cause or adjudged or
recognized to be without cause, material modification of the terms of employment
under Article 41 of the Workers’ Statute, relocation under Article 40 of the
Workers’ Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by
the Employer, and under Article 10.3 of Royal Decree 1382/1985.
Furthermore, the Associate understands that the Company has unilaterally,
gratuitously and discretionally decided to grant the RSUs under the Plan to
individuals who may be employees of the Willis Group. The decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not economically or otherwise bind the Willis Group on an ongoing
basis. Consequently, the Associate understands that the RSUs are granted on the
assumption and condition that the RSUs and the Shares underlying the RSUs shall
not become a part of any employment or contract (either with the Company, the
Employer or any Subsidiary) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. In addition, the Associate understands that the grant of the RSU
Award would not be made to the Associate but for the assumptions and conditions
referred to above; thus, the Associate acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant to the Associate of an RSU Award shall
be null and void.

34



--------------------------------------------------------------------------------



 



Notifications
Securities Law Information
The RSUs described in the Agreement and this Schedule B do not qualify under
Spanish regulations as securities. No “offer of securities to the public”, as
defined under Spanish law, has taken place or will take place in the Spanish
territory. The Agreement (including this Schedule B) has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and do not
constitute a public offering prospectus.
Exchange Control Information
The Associate must declare the acquisition of Shares under the Plan, for
statistical purposes, to the Spanish Dirección General de Comercio e Inversiones
(the “DGCI”), the Bureau for Commerce and Investments, which is a department of
the Ministry of Industry, Tourism and Commerce. The Associate must declare the
ownership of any Shares to the DGCI each January while the Shares are owned.
When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds), the Associate must inform the financial
institution receiving the payment of the basis upon which such payment is made.
The Associate will need to provide the institution with the following
information: (i) the Associate’s name, address, and tax identification number;
(ii) the name and corporate domicile of the Company; (iii) the amount of the
payment; the currency used; (iv) the country of origin; (v) the reasons for the
payment; and (vi) further information that may be required.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Information
The RSU Award is considered a private offering in Switzerland; therefore, it is
not subject to registration.
TAIWAN
Notifications
Exchange Control Information
The Associate may remit foreign currency (including proceeds from the sale of
Shares) into Taiwan up to US$5,000,000 per year. If the transaction amount is
TWD$500,000 or more in a single transaction, the Associate must submit a Foreign
Exchange Transaction Form and also provide supporting documentation to the
satisfaction of the remitting bank.

35



--------------------------------------------------------------------------------



 



UNITED KINGDOM
Terms and Conditions
RSU Payment
This provision supplements Section 2.2 of the Agreement:
The RSUs do not provide any right for the Associate to receive a cash payment
and the RSUs will be settled in Shares only.
Tax Withholding Obligations
The following provisions supplement Section 2.5 of the Agreement:
Prior to the relevant taxable or tax withholding event, as applicable, the
Associate shall pay or make arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, the Associate
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the Tax-Related Items by one or a combination of the
following (1) withholding from the Associate’s wages or other cash compensation
payable to the Associate by the Company, the Employer, or any Subsidiary at any
time; or (2) withholding from the proceeds of the sale of Shares acquired at
vesting of the RSUs either through a voluntary broker-dealer sale or through a
mandatory broker-dealer sale arranged by the Company (on the Associate’s behalf
pursuant to this authorization); or (3) payment directly from the Associate by
cheque or cleared funds.
The Associate agrees that if he or she does not pay or the Employer or the
Company does not withhold from the Associate the full amount of Tax-Related
Items that the Associate owes at vesting, or the release or assignment of the
RSUs for consideration, or the receipt of any other benefit in connection with
the RSUs (the “Taxable Event”), within 90 days after the Taxable Event or such
other period specified in section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed by the Associate to the Employer, effective 90 days after
the Taxable Event. The Associate agrees that the loan will bear interest at the
official rate of HM Revenue & Customs (“HMRC”) and will be immediately due and
repayable by the Associate, and the Company and/or the Employer may recover it
at any time thereafter by withholding the funds from salary, bonus or any other
funds due to the Associate by the Employer, by withholding in Shares issued at
vesting or from the cash proceeds from the sale of Shares or by demanding cash
or a check from the Associate. The Associate also authorizes the Company to
delay the issuance of any Shares unless and until the loan is repaid in full.
The Associate acknowledges that the Company or the Employer may recover any such
additional income tax and NICs at any time thereafter by any of the means
referred to in the Section 2.5 of the Agreement, although the Associate
acknowledges that the Associate ultimately will be responsible for reporting any
income tax or National Insurance Contributions (“NICs”) due on this additional
benefit directly to HMRC under the self-assessment regime.

36



--------------------------------------------------------------------------------



 



Joint Election
If the Associate is a U.K. tax resident, the grant of the RSU Award is
conditional upon the Associate hereby agreeing to accept any liability for any
employer National Insurance contributions (“Employer NICs”) which may be payable
by the Employer in connection with the vesting, assignment, release or
cancellation of any RSU. The Employer NICs may be collected by the Company or
the Employer using any of the methods described in Section 2.5 of the Agreement.
Without prejudice to the foregoing, the Associate agrees to execute a joint
election with the Company and/or the Employer (“Election”), the form of such
Election being formally approved by HMRC, and any other consent or elections
required to accomplish the transfer of the Employer NICs to the Associate. The
Associate further agrees to execute such other joint elections as may be
required between the Associate and any successor to the Company and/or the
Employer. If the Associate does not make an Election prior to the vesting of the
RSUs or if approval to the Election is withdrawn by HMRC and a new Election is
not entered into, without any liability to the Company, the Employer or any
Subsidiary, the RSUs shall become null and void without any liability to the
Company and/or the Employer and will not vest.
UNITED STATES OF AMERICA
Notifications
Exchange Control Information. If the Associate holds assets (i.e., RSUs, shares)
or other financial assets in an account outside of the United States and the
aggregate amount of said assets is US$10,000 or more, the Associate is required
to submit a report of Foreign Bank and Financial Account (“FBAR”) with the
United States Internal Revenue Service by June 30 of the year following the year
in which the assets in the Associate’s account meet the US$10,000 threshold.

37